Citation Nr: 1740628	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disability and on the basis of the presumptions for Veterans of the Persian Gulf War. 

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability and on the basis of the presumptions for Veterans of the Persian Gulf War. 

3.  Entitlement to service connection for sleep disturbance, to include on the basis of the presumptions for Veterans of the Persian Gulf War and as secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to August 1982, and from January to July 1991.  The Veteran also had Reserves service that ended with a disability retirement in 2000. 

These matters were previously before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) San Juan Regional Office (RO).  The case was remanded by the Board for additional development in May 2011 and September 2014.  

In February 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record.

The issue of entitlement to service connection for sleep disturbance addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

It is at least as likely as not that some portion of a current disability associated with restless leg syndrome and depression is related to service connected lumbar spine disability with lower extremity radiculopathy, chronic fatigue syndrome and Epstein-Barr virus, and/or fibromyalgia, to include by way of aggravation.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for restless leg syndrome as secondary to service-connected disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for depression as secondary to service-connected disability are met 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the entirely favorable resolution of the matters adjudicated herein, no discussion is necessary with respect to whether VA has complied with all statutory and regulatory notice and duty to assist provisions with respect to this matter.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S.   Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability.

Service connection is in effect for disabilities to include chronic fatigue syndrome with Epstein-Barr virus, fibromyalgia, lumbar paravertebral myositis, and lumbar radiculopathy of the lower extremities.  One of the theories of entitlement to service connection for restless leg syndrome and a psychiatric disorder advanced in this appeal is that service connection for these disabilities is warranted on a secondary basis.  Supporting these assertions are June 2016 statements by a private physician specializing in rheumatology and a private psychiatrist-each received after the May 2016 supplemental statement of the case.  The rheumatologist found that it was more than a 50 percent probability that the Veteran's depression and restless leg syndrome were related to the his fibromyalgia and chronic fatigue and the psychiatrist found that it was more than a 50 percent probability that the Veteran's "medical condition" and restless leg syndrome were associated with his service connected back condition, fibromyalgia, and chronic fatigue syndrome. 

Additional positive evidence of record includes an October 2011 VA psychiatric examination that resulted in a diagnosis of "[m]ajor depressive disorder without psychotic symptoms strongly affected by medical chronic condition," and additional VA clinical records that reflect such a diagnosis, to include an April 13, 2010, VA psychiatry note.  

The record includes some negative evidence, to include an opinion following the October 2011 VA psychiatric examination that it was less likely than not that the Veteran's psychiatric disability was proximately due to or the result of service connected disability.  However, no rationale for this opinion was provided.  In addition, the March 2015 VA psychiatric opinion did not, as requested in the September 2014 remand, reflect a rationale for the opinion with respect to secondary service connection, or even render an opinion in this regard.  Also of record is a December 2014 VA examination that resulted in the conclusion by the examiner that it was less likely than not that restless leg syndrome was etiologically related to service connected lumbar spine disability.  Notwithstanding this negative evidence and in short, the Board finds that the probative weight of this evidence is in approximate balance with that of the positive evidence set forth above with respect to the question of whether or not some portion of a current disability associated with restless leg syndrome and depression is etiologically related to service connected lumbar spine disability with lower extremity radiculopathy, chronic fatigue syndrome and Epstein-Barr virus, and/or fibromyalgia, to include by way of aggravation.   

Unless the preponderance of the evidence is against the claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Thus, as the probative weight of the positive and negative evidence as to whether service connection should be granted for service connection for restless leg syndrome and depression as secondary to service connected disability is in relative balance, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for restless leg syndrome and depression as secondary to service connected disability is warranted.  Id.  

ORDER

Service connection for restless leg syndrome as secondary to service-connected disability is granted.  

Service connection for depression as secondary to service-connected disability is granted.  

REMAND

The Board is required to consider all theories of entitlement to service connection. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Given the nature of the Veteran's service connected disorders-to include the psychiatric disorder to which the Veteran was found to be entitled to service connection in the decision above-the Board finds that the claim for service connection for sleep disturbance encompasses the matter of whether such is secondary to or a component of service connected disability (see October 2011 VA psychiatric examination noting that current symptoms included "[c]hronic sleep disturbance").  Id.  As such, the psychologist who completed the aforementioned March 2015 opinion will be requested to complete an addendum opinion addressing the matter of whether the Veteran has a disability due to sleep disturbance that is etiologically related to, or a component of, service connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA psychologist who completed the March 2015 opinion, or a suitable substitute.  The clinician should be provided with access to the electronic file, and a notation that such was reviewed should be rendered.  Based on a review of the evidence contained therein, the clinician is to address the following:  

Is it at least as likely as not (at least a 50-50 probability) than any disability associated with sleep disturbance is a component of depression or any other service connected disability or has been caused by OR aggravated by (increased in severity) by service connected disability, either alone or in combination? 

If the opinion is that any such disability is aggravated by service-connected disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated. 

In rendering such opinion, the clinician should consider the lay statements of record pertaining to the incurrence of a sleep disturbance.  A rationale for any opinion offered should be provided.

2.  After completion of the above and any other development deemed warranted, adjudicate the claim for service connection for sleep disturbance to include as secondary to service connected disability.  To the extent the claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


